Concurring and Dissenting Opinion by
Judge Craig :
I concur with the order of the majority of the court and the able opinion of Judge Wilkinson in *228support of that order, with the exception of that lesser aspect of the decision which deletes from the lower court’s order the direction concerning cooperation, as to which I respectfully dissent.
With the following emphasis being my own, I point out that the questioned portion of Judge Flaherty’s amending order of August 3, 1978, dealing with submission of a comprehensive plan, actually states that:
[T]he plaintiffs shall select a committee which shall cooperate with the School District of the City of Pittsburgh in the formulation of the said plan along with amicus curiae in the case.
I note that the quoted language imposes a mandate upon the plaintiffs rather than upon the school district. Although there may be a technical question concerning the directing of a mandate to the plaintiffs who instituted the proceeding, it would seem that the absence of objection by those plaintiffs clears up the technicality.
Thus viewed, the quoted wording cannot, and should not, be interpreted as requiring the School District to subject its proposed plan to veto by either a committee of plaintiffs or amicus curiae.
A fair interpretation of this language is that it is a direction to plaintiffs that they organize themselves to remain in cooperative communication with the school district during formulation of the plan, not to supervise the school district, but so that the school district may afford to itself the benefit of input from an identifiable representation of those who have established standing in the case.
Because one of the problems in the history of this matter appears to be difficulty of communication, I would permit the questioned portion of the order to stand.